Citation Nr: 1810257	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include mitral valve replacement and congestive heart failure.

2.  Entitlement to a rating in excess of 10 percent for bilateral otitis media.

3.  Entitlement to an increased (compensable) rating for bilateral conductive hearing loss (formerly diagnosed as deafness, conductive, left).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2008 and April 2009 rating decisions in which the RO, inter alia, denied service connection for cardiovascular disease, denied a rating in excess of 10 percent for bilateral otitis media, and denied an increased (compensable) rating for bilateral conductive hearing loss.  In February 2008 and June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009 and September 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009 and September 2009.  After the Veteran submitted additional evidence, in August 2013 and October 2013, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of service connection for cardiovascular disease claim.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Boston RO.  A transcript of that hearing is of record.

In March 2017, the Board remanded the claims on appeal for additional development.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.  

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In April 2017, the Veteran underwent a VA audiology examination and in October 2017, he underwent a VA ear condition examination.  In these reports, the VA examiners referred to VA otolaryngology clinic records and audiograms from the Boston VA Medical Center (VAMC) and included partial copies of these records.  It appears both VA examiners used the Computerized Patient Record System (CPRS) to review these records.  The Board does not have access to VA treatment records within CPRS.  The above referenced Boston VAMC treatment records are not associated with the electronic claims file. 

VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Notably, there is no relevancy requirement in order to trigger VA's duty to assist in obtaining identified VA treatment records.  Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining identified VA medical records without consideration of their relevance).  As the  only Boston VAMC medical record in the claims file is  limited to the February 2009 VA audiology examination report, the  AOJ must obtain all available Boston VAMC treatment records for the Veteran.

While these matters are on remand, to ensure that all due process requirements are met, the  AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, for VA to obtain, records of treatment from any private (non-VA) provider(s).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining any additional examination(s) and/or opinion(s), if appropriate) prior to adjudicating the claims on appeal.  The AOJ should adjudicate the claims in light of all pertinent evidence, to particularly include that added to the electronic claims file since the last adjudications of the appeal.  Also, adjudication of each increased rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found_ is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Boston VAMC all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.   

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2017).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
5.  After completing the requested actions, and any additional notification and/or development action deemed warranted(to include obtaining any additional examination(s) and/or opinion(s), if appropriate), adjudicate the claims on appeal (in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include, for each increased rating claim, consideration of whether staged rating of the disability is warranted). 
 
6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

